DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamoto et al. (US 2011/0233841).
In respect to claims 1-2 and 7, Sasamoto disclose a bookbinding apparatus comprising a binding apparatus and a sheet bundle cutting apparatus, the sheet bundle cutting apparatus comprising: a pressing unit 50 configured to press the sheet bundle in a thickness direction, sandwiching between a first surface 54 and second surface 51; a cutting unit with cutting blade 52x (0093-0094); although a “controlling unit” for the pressing unit and cutting unit is not explicitly described, it is inherent, as one of ordinary skill would readily glean from the use of the motors which need a control input; the cutting unit is configured to cut a scrap including the spine, as the bound book is rotated via attitude changing means, before entering the cutting unit (0086-0091); the pressing unit presses a first and second connection area on the sheets, such that the cutting scrap is also pressed along with the remaining part of the sheet bundle by the pressing unit (the excess cutting scrap is immediately adjacent the pressing unit, and thus also includes a compressed area of the sheets).  Although not explicitly referenced, Sasamoto disclose a containing unit to contain the cutting scraps, as one of ordinary skill would readily glen from Fig. 5, wherein the bin underneath and to the right of the cutting unit has a diverter, wherein finished sheets may go left, and the bin is for waste material on the right.

In respect to claim 6, Sasamoto et al. disclose that spine of the sheet bundle is bound via adhesive (0061-0063).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. (US 2011/0233841) in view of Honmochi et al. (US 2005/0265765).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. (US 2011/0233841) in view of Hata (US 2008/0067731).
Sasamoto et al. substantially disclose the claimed invention, but do not disclose increasing the force of the pressing unit if the thickness of the sheet bundle is larger, however, Hata teaches a binding apparatus with pressing elements (Fig. 7a-7d); these pressing elements may have their pressing force varied depending on the book thickness (Claim 8; Fig. 11).  It would have been obvious to provide a the press unit taught in Sasamoto et la. with control means to provide for more or less force dependent on sheet bundle thickness in view of Hata to increase the pressure force on larger books (claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637